Citation Nr: 1047219	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as diffuse posterior disc bulging L3-4 with 
right lumbosacral radiculopathy.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  During the pendency of the appeal, the 
Veteran relocated; original jurisdiction now resides at the VA RO 
in Montgomery, Alabama.

In April 2010, the Veteran presented sworn testimony at a Travel 
Board hearing which was chaired by the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

A September 2009 rating decision granted the Veteran service 
connection for PTSD, and assigned a 10 percent disability rating, 
effective September 8, 2006.  In a January 2010 statement, the 
Veteran expressed his disagreement with that decision.  A 
statement of the case (SOC) pertaining to this issue has yet to 
be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that where 
a NOD is filed but a SOC has not been issued, the Board must 
remand the claim to the agency of original jurisdiction so that a 
SOC may be issued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Lumbar Spine Disability

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disability must be remanded for further evidentiary development.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an injury 
or disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected disability, 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2010).

The Veteran was afforded a VA examination in September 2007 for 
his lumbar spine disability.  However, the Board finds that the 
opinion rendered is inadequate.  In so finding, the Board notes 
that the September 2007 examiner conducted an interview of the 
Veteran, reviewed the claims file, and conducted a complete 
physical examination.  After considering the foregoing, the 
examiner stated that he could not resolve the issue of whether 
the Veteran's current lumbar disk bulging was related to 
treatment in service from a lumbar strain without resorting to 
mere speculation.  The examiner noted the Veteran's diagnosis of 
lumbar spine disc disease and radicular symptomatology in the 
right lower extremity revealed in an MRI dated in 2002 as well as 
the absence of medical evidence documenting treatment for the 
Veteran's back between 1967, when he received in-service 
treatment, and 2002.  

Before the Board can rely on the examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or 
data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2009).  Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007).  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in 
the medical literature depending on the evidence in the record at 
the time of examination.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998).  The phrase "without resort to speculation" should 
reflect the limitations of knowledge in the medical community at 
large and not those of a particular examiner.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  

Finally, the examiner should clearly identify precisely what 
facts cannot be determined.  For example, it should be clear in 
the examiner's remarks whether it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes.  
See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based 
his conclusion that an opinion would be speculative.  The Board 
observes that the examiner noted that the Veteran had in-service 
treatment for his back.  As outlined above, however, in stating 
that any opinion regarding etiology would be speculation the 
examiner also reported that there were no records in the 
Veteran's claims folder which documented treatment for the 
Veteran's back problems after discharge from service until 2002.  
It is uncertain whether the examiner was attempting to indicate 
that the absence of back complaints upon separation and the 
length of time following discharge from service demonstrate that 
the Veteran's current lumbar spine disability is not related to 
his military service.  Further, it is uncertain whether 
additional research or consultation would allow for a 
nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the 
above stated reasons, and in light of the Court's recent holding 
in Jones regarding the use by examiners of terminology indicating 
that an opinion cannot be provided without resort to speculation, 
the Board finds that the September 2007 opinion is inadequate as 
regards the claim.

The Board adds that an in-service X-ray report of the Veteran's 
lumbosacral spine dated on March 21, 1966 reveals "a spina 
bifida occulta of the first sacral segment.  The spine otherwise 
appears normal."  A subsequent X-ray report of the Veteran's 
lumbosacral spine dated on March 23, 1966 reveals "a slight tilt 
of the spine to the left.  There is a spina bifida occulta 
involving the first sacral segment.  No other abnormalities are 
demonstrated."  Further, a service treatment record dated on 
March 10, 1966 appears to indicate that the Veteran has a 
congenital lumbar spine disability.  However, no lumbar spine 
disability was noted on his October 1965 enlistment examination.  

As discussed above, in September 2007, the Veteran was afforded a 
VA examination for his lumbar spine disability, and the VA 
examiner concluded that he could not resolve the issue of whether 
the Veteran's current lumbar disk bulging was related to 
treatment in service from a lumbar strain.  Crucially, although 
the VA examiner noted the March 1966 X-ray reports documenting an 
impression of spina bifida occulta, he did not identify with 
specificity any particular lumbar spine disability that predated 
the Veteran's active service.

VA regulations provide, in pertinent part, that a Veteran is 
presumed to be in sound condition when examined and accepted into 
the service except for defects or disorders noted when examined 
and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
The presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see 
also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
If a presumption of aggravation under section 1153 arises, due to 
an increase in severity of a preexisting disability in service, 
the burden shifts to the government to show a lack of aggravation 
by establishing by clear and unmistakable evidence "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

There is no opinion of record that addresses whether there is 
clear and unmistakable evidence that the Veteran's lumbar spine 
disability preexisted military service and, if it did, whether 
there is clear and unmistakable evidence that the lumbar spine 
disability was not aggravated by service.  See 38 U.S.C.A. §§ 
1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 
(2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand 
for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO should also take the opportunity to obtain all VA 
treatment records from September 2009 to the present.

PTSD

As was described in the Introduction above, in September 2009 the 
RO granted the Veteran's claim of entitlement to service 
connection for PTSD, and assigned a 10 percent disability rating 
effective September 8, 2006.  The Veteran has since expressed 
disagreement with that decision.  In particular, in a statement 
dated in January 2010, the Veteran contended that he was entitled 
to a higher disability rating and an earlier effective date for 
the service-connected PTSD.
 
In Manlincon, supra, the Court held that where a NOD is filed but 
a SOC has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
Thus, the agency of original jurisdiction must issue a SOC as to 
the Veteran's claims of entitlement to an increased initial 
disability rating and entitlement to an earlier effective date 
for the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment sources.  
Specifically, the RO should request any 
outstanding VA treatment records since 
September 2009 pertaining to the Veteran's 
lumbar spine disability and his service-
connected PTSD.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further action 
to be taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.	Thereafter, the Veteran should be afforded a 
VA spine examination to determine the nature 
and etiology of his lumbar spine disability.  
The Veteran's claims folder must be made 
available to the examiner prior to the 
examination.  The examiner should indicate in 
his/her report that the claims folder was 
reviewed.  

All tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims folder and the clinical 
findings of the examination, the examiner 
must:

a)	Provide an opinion as to whether 
there is clear and unmistakable 
evidence that the Veteran had a 
lumbar spine disability prior to 
his entry onto active duty;

b)	If the VA examiner determines that 
the Veteran's current lumbar spine 
disability pre-existed his military 
service, provide an opinion as to 
whether there is clear and 
unmistakable evidence that it was 
NOT aggravated to a permanent 
degree in service beyond that which 
would be due to the natural 
progression of the disability.  

c)	If the VA examiner determines that 
the Veteran's lumbar spine 
disability did not pre-exist his 
military service, provide an 
opinion as to whether it is at 
least as likely as not (i.e. 50 
percent or greater probability) 
that the Veteran's current lumbar 
spine disability is etiologically 
related to his military service, to 
include his in-service back injury.  
 
A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

3.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

4.	The RO should issue a SOC pertaining to the 
issues of 
entitlement to an increased initial 
disability rating and entitlement to an 
earlier effective date for the service-
connected PTSD.  In connection therewith, the 
Veteran and his representative should be 
provided with appropriate notice of his 
appellate rights.  If, and only if, the 
Veteran files a timely substantive appeal, 
the case must be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


